Citation Nr: 1421298	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from 1978 to 1980, and had active duty for training from October 1978 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), depression, anxiety, and mood disorder have been recharacterized as one of service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In March 2012, the Veteran requested a hearing before a Veterans Law Judge in both Washington, DC, and at her local VA office, but in July 2012, she withdrew her hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  The record reflects her symptoms have been variously diagnosed, to include as PTSD, mood disorder, and depressive disorder.  

In a November 2010 VA Form 21-0781a, the Veteran asserted personal assault during service.  Although a March 2011 report of contact reflects she denied personal assault during service, a January 2012 statement reflects her assertion of personal assault on more than one occasion while stationed at Fort Jackson, South Carolina.  A June 1979 National Guard record reflects she was reduced in grade at her own request.  

In her November 2010 claim, the Veteran stated that she was treated for depression during boot camp.  In addition to the current psychiatric diagnoses of record, private treatment records reflect a history of depression and a September 1995 record shows she had been prescribed Prozac for depression.  

The Veteran has not been provided with proper notice regarding an in-service personal assault.  When a Veteran's claim of service connection for posttraumatic stress disorder (PTSD) is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify her of alternative forms of evidence that may serve to corroborate her account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  The Board thus finds the provided notice to be inadequate for a claim based on personal assault.  Therefore, the Board must remand this issue so that such notice can be provided pursuant to 38 C.F.R. § 3.304(f)(5).  The Board invites the Veteran to submit any evidence of the personal assault that she reports occurred during service.

Thereafter, following the receipt of any pertinent, outstanding records, the Veteran must be afforded a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her psychiatric disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit lay statements of the nature and onset of her psychiatric symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include whether the onset of the symptoms was during service, and her psychiatric symptoms since that time.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  Send the Veteran a notification letter informing her of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than her service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

4.  After associating all outstanding records regarding the Veteran's psychiatric disorder(s) with the claims folder, afford the Veteran a VA psychiatric examination.  The examiner must identify all psychiatric disabilities found to be present.  A diagnosis of PTSD must be ruled in or excluded.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge the diagnoses of PTSD of record as well as the competent lay evidence relating to an in-service assault.

The examiner should also state, if a psychotic disorder is diagnosed, whether it developed within one year of her discharge from service.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

